Exhibit 10.1

 

CONFIDENTIAL

EXECUTION VERSION

 

STOCKHOLDERS’ AGREEMENT

 

dated as of

 

June 7, 2018

 

by and among

 

ALTICE USA, INC.,

 

NEXT ALT S.À R.L.

 

and

 

A4 S.A.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

 

Section 1.1

 

Certain Definitions

2

Section 1.2

 

Other Terms

5

ARTICLE II

 

 

 

CORPORATE GOVERNANCE MATTERS

 

 

 

 

 

Section 2.1

 

Board Composition

6

Section 2.2

 

Director Nomination Rights

6

Section 2.3

 

Board Observer Rights

7

Section 2.4

 

Next Alt Agreement to Vote

8

ARTICLE III

 

 

 

APPROVAL AND CONSENT RIGHTS

 

 

 

 

 

Section 3.1

 

Approval and Consent Rights

8

Section 3.2

 

Significant Action Notification

10

ARTICLE IV

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 4.1

 

Corporate Power; Fiduciary Duty

11

Section 4.2

 

Related Party Transactions

11

Section 4.3

 

Expenses

11

Section 4.4

 

Governing Law

11

Section 4.5

 

Waiver of Jury Trial

12

Section 4.6

 

Notices

12

Section 4.7

 

Severability

13

Section 4.8

 

Entire Agreement

13

Section 4.9

 

Term and Termination

13

Section 4.10

 

Assignment; No Third-Party Beneficiaries

13

Section 4.11

 

Amendment; Waiver

14

Section 4.12

 

Specific Performance

14

Section 4.13

 

Interpretations

14

Section 4.14

 

Mutual Drafting

15

Section 4.15

 

Counterparts; Electronic Transmission of Signatures

15

 

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT

 

STOCKHOLDERS’ AGREEMENT, dated June 7, 2018 and which shall be effective
simultaneously with the consummation of the Distribution (as defined below)
(this “Agreement”), by and among Altice USA, Inc., a Delaware corporation (the
“Company”), Next Alt S.à r.l., a Luxembourg private company with limited
liability (“Next Alt”), and A4 S.A., a Luxembourg public limited liability
company controlled by the family of Patrick Drahi (“A4”).  Each of the Company,
Next Alt and A4 are referred to herein as a “Party” and together as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, in connection with the initial public offering (the “IPO”) of shares of
Class A common stock of the Company, par value $0.01 (“Class A Common Stock”),
the Company, A4 and Altice N.V., a Dutch public company with limited liability
(naamloze vennootschap) (“Altice N.V.”), entered into that certain Stockholders’
Agreement, dated June 27, 2017 (the “Prior SHA”);

 

WHEREAS, on January 8, 2018, Altice N.V. announced that it intended to effect a
separation of the Company and Altice N.V. (the “Separation”) by means of a pro
rata distribution in kind of substantially all of the shares of the Company
owned directly or indirectly by Altice N.V. to the Altice N.V. shareholders (the
“Distribution”);

 

WHEREAS, in connection with the Separation, the Company, A4 and Altice N.V. will
terminate the Prior SHA effective as of the consummation of the Distribution;

 

WHEREAS, Next Alt, immediately following the consummation of the Distribution,
will own 62,369,305 shares of Class A Common Stock and 182,883,414 shares of
Class B common stock of the Company, par value $0.01 (“Class B Common Stock”),
and A4 owns 1,000 shares of Class A Common Stock and 1,000 shares of Class B
Common Stock, which, in the aggregate, will represent 69.36% of the voting power
of the issued and outstanding Company Common Stock; and

 

WHEREAS, the Company, Next Alt and A4 desire to set forth certain agreements
that will govern the relationship between them as from the consummation of the
Distribution.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Definitions.  For
purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

 

2

--------------------------------------------------------------------------------


 

“A4 Group” means A4 and each Person that is an Affiliate of A4.

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Entity or any arbitration or mediation tribunal.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, that none of the Company and its Subsidiaries shall
be considered an Affiliate of a member of the PDR Group for purposes of this
Agreement.

 

“beneficially own” means, with respect to Company Common Stock, having
“beneficial ownership” of such stock for purposes of Rule 13d-3 or 13d-5
promulgated under the Exchange Act, without giving effect to the limiting phrase
“within sixty days” set forth in Rule 13d-3(1)(i), including, for the avoidance
of doubt, any shares of Company Common Stock over which a Person has a right to
vote, through voting agreement, proxy or otherwise.  The terms “beneficial
owner”, “beneficial ownership” and “beneficially owned” shall have correlative
meanings.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended from
time to time in accordance with the terms thereof and this Agreement.

 

“Change of Control” means (a) the sale, lease, conveyance, disposition, in one
or a series of related transactions (other than a merger or consolidation), of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person or group of Persons (other than a member or
members of the PDR Group) or (b) a merger, reorganization, recapitalization,
combination or consolidation of, or any other transaction (including the
purchase of the Company Securities) involving, the Company with any other Person
after which a member or members of the PDR Group cease to beneficially own fifty
percent (50%) or more of the voting power of the Company or the surviving entity
in such transaction, as the case may be.

 

“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, as amended from time to time in accordance with the terms thereof
and this Agreement.

 

“Company Board” means the board of directors of the Company.

 

“Company Common Stock” means, collectively, (i) the Class A Common Stock,
(ii) the Class B Common Stock, (iii) the Class C common stock of the Company,
par value $0.01, and (iv) any equity interest into which such shares of common
stock set forth in clauses (i), (ii) or (iii) shall have been changed, or any
equity interest resulting from any reclassification, recapitalization,
reorganization, merger, consolidation, conversion, stock or other equity split
or dividend or similar transactions with respect to such shares of common stock.

 

“Company Securities” means (i) the Company Common Stock, (ii) any preferred
stock of the Company, (iii) any other common stock issued by the Company and
(iv) any

 

3

--------------------------------------------------------------------------------


 

securities convertible into or exchangeable for, or options, warrants or other
rights to acquire, Company Common Stock or any other common or preferred stock
issued by the Company.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Expiration Date” means the first date on which the PDR Group, in the aggregate,
ceases to beneficially own at least twenty percent (20%) of the voting power of
the outstanding Company Common Stock.

 

“Governmental Entity” means any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

 

“Independent Director” means a director who is independent under the New York
Stock Exchange listing rules.

 

“Law” means any federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity.

 

“Next Alt Group” means Next Alt and each Person that is an Affiliate of Next
Alt.

 

“Organizational Documents” means the Charter and the Bylaws.

 

“PDR Group” means (i) Next Alt, (ii) each member of the Next Alt Group,
(iii) A4, (iv) each member of the A4 Group, (v) Patrick Drahi, his heirs or
entities or trusts directly or indirectly under his or their control or formed
for his or their benefit, and (vi) any Affiliate of Patrick Drahi, his heirs or
entities or trusts directly or indirectly under his or their control or formed
for his or their benefit.

 

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company,
Governmental Entity or other entity.

 

“Related Party Transactions Policy” means the Related Party Transaction Policy
of the Company in effect on the date hereof and as such policy may be amended or
modified following the date hereof in accordance with the terms thereof and this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Stepdown Date” means a date on which the PDR Group, in the aggregate, ceases to
beneficially own at least fifty per cent (50%) of the voting power of the
outstanding Company Common Stock.

 

“Step-up Date” means a date on which, following the occurrence of a Stepdown
Date, the PDR Group, in the aggregate, regains beneficial ownership of at least
fifty per cent (50%) of the voting power of the outstanding Company Common
Stock.

 

“Subsidiary” of any specified Person means any other Person of which such first
Person owns (either directly or through one or more other Subsidiaries) voting
securities or other voting ownership interests sufficient, together with any
contractual rights, to elect at least a majority of the board of directors or
other governing body of such Person (or, if there are no such voting interests,
50% or more of the equity interests of which is owned directly or indirectly by
such first Person).

 

Section 1.2                                    Other Terms.  For purposes of
this Agreement, the following terms have the meanings set forth in the sections
indicated.

 

Term

 

Section

Agreement

 

Preamble

A4

 

Preamble

A4-Next Alt Designee

 

Section 2.2(a)

A4-Next Alt Director

 

Section 2.1(b)

Altice N.V.

 

Recitals

CEO

 

Section 3.1(i)

CFO

 

Section 3.1(i)

Class A Common Stock

 

Recitals

Class B Common Stock

 

Recitals

Company

 

Preamble

COO

 

Section 3.1(i)

Distribution

 

Recitals

IPO

 

Recitals

Next Alt

 

Preamble

Next Alt Designee

 

Section 2.2(a)

Next Alt Director

 

Section 2.1(a)

Observer

 

Section 2.3(a)

Party

 

Preamble

Prior SHA

 

Recitals

Separation

 

Recitals

Significant Action

 

Section 3.1

Significant Action Notice

 

Section 3.2

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

 

CORPORATE GOVERNANCE MATTERS

 

Section 2.1                                    Board Composition.

 

(a)                                 As of the date hereof, the Company Board
consists of nine (9) members comprised of (i) four (4) director designees of
Next Alt (collectively, with their successors and those two (2) director
designees selected by Next Alt to fill the vacancies identified in subsection
(iii) of this Section 2.1(a) and their successors, the “Next Alt Directors”),
(ii) three (3) directors that are Independent Directors designated by the
Company and reasonably acceptable to Next Alt and (iii) two (2) vacancies that
will be filled by director designees of Next Alt. From and after the date
hereof, subject to Section 2.2, the Company shall cause the Company Board to
consist of a majority of Next Alt Directors.

 

(b)                                 Next Alt and A4 agree that one Next Alt
Director shall, at all times, be designated by A4 (such Next Alt Director, the
“A4-Next Alt Director”).

 

Section 2.2                                    Director Nomination Rights.

 

(a)                                 Until a Stepdown Date and, in the event of a
Stepdown Date, from and after any Step-up Date until any subsequent Stepdown
Date or the Expiration Date, in connection with any annual or special meeting of
the stockholders of the Company at which directors shall be elected, Next Alt
shall have the right to designate the number of directors specified in
Section 2.1(a)(i) and Section 2.1(a)(iii) for nomination by the Company Board
for election to the Company Board (the “Next Alt Designees”).  From a Stepdown
Date until the earlier of a Step-up Date or the Expiration Date, Next Alt shall
have the right to designate a number of Next Alt Designees equal to the total
number of directors comprising the entire Company Board multiplied by the
percentage of the voting power of the outstanding Company Common Stock
beneficially owned, in the aggregate, by the PDR Group, rounding up in the case
of any resulting fractional number of Next Alt Designees; provided that, at all
times that Next Alt is entitled to designate at least one Next Alt Designee, at
least one Next Alt Designee shall be designated by A4 (such Next Alt Designee
the “A4-Next Alt Designee”); provided, however, notwithstanding anything to the
contrary in this sentence, from a Stepdown Date until any Step-up Date, Next Alt
shall not have the right to designate a number of Next Alt Designees equal to or
exceeding 50% of directors comprising the entire Company Board.  Until the
Expiration Date, Next Alt and A4, as applicable, shall have full authority and
ability to nominate, elect and remove the Next Alt Designees; provided, however,
that in no event shall Next Alt cause the A4-Next Alt Designee to be removed
without the prior written consent of A4.  Neither Next Alt nor A4, as
applicable, shall designate any person to be a Next Alt Designee who it believes
does not meet the requirements for director nominees as set forth in the
applicable policies of the Company relating to director qualification from time
to time.  For the avoidance of doubt, current or former employment of any Next
Alt Designee by Next Alt or any of its Subsidiaries or Affiliates or service by
any such Next Alt Designee on the board of directors (or equivalent body) of
Next Alt or any of its Subsidiaries or Affiliates shall not automatically
disqualify such individual from serving on the Company Board as a Next Alt
Designee.

 

6

--------------------------------------------------------------------------------


 

(b)                                 The Company shall cause each Next Alt
Designee to be included in the slate of nominees recommended by the Company
Board to holders of Company Common Stock for election (including at any special
meeting of stockholders held for the election of directors) and shall use its
best efforts to cause the election of each such Next Alt Designee.

 

(c)                                  Until the Expiration Date, in the event
that any Next Alt Director (including the A4-Next Alt Director) shall cease to
serve as a director for any reason (whether as a result of resignation (other
than a resignation in accordance with Section 2.2(d)), removal or incapacity),
then (i) in the case of a Next Alt Director (other than the A4-Next Alt
Director), Next Alt will designate a substitute Next Alt Designee to fill such
vacancy and (ii) in the case of the A4-Next Alt Director, A4 will designate a
substitute A4-Next Alt Designee to fill such vacancy.

 

(d)                                 From a Stepdown Date until the earlier of a
Step-up Date or the Expiration Date, Next Alt shall cause such number of Next
Alt Directors then serving on the Company Board to resign from the Company Board
(such resigning Next Alt Director to be replaced by nominees chosen by the
Independent Directors) as is necessary so that the remaining number of Next Alt
Directors then serving on the Board is equal to the number of Next Alt Designees
that Next Alt is then entitled to designate for nomination pursuant to
Section 2.2(a); provided, however, that in no event shall Next Alt cause the
A4-Next Alt Director to resign without the prior written consent of A4.  Any
resignation of a Next Alt Designee required to give effect to this
Section 2.2(d) will comply with the applicable rules of the New York Stock
Exchange; provided that, for the avoidance of doubt, any such resignation need
not be effective until the next annual meeting of the stockholders of the
Company.

 

Section 2.3                                    Board Observer Rights.

 

(a)                                 In the event Patrick Drahi is not a member
of the Company Board, until the Expiration Date, the Company shall permit one
(1) representative of the PDR Group (the “Observer”) (i) to attend all (whether
in person, telephonic or otherwise) of the meetings of the Company Board in a
non-voting, observer capacity and (ii) to attend all meetings (whether in
person, telephonic or otherwise) of any committee of the Company Board in a
non-voting, observer capacity.  In addition, the Company shall provide to the
Observer, concurrently with the members of the Company Board or the committees
thereof, as applicable, and in the same manner, notice of such meeting and a
copy of all materials provided to such members, including all materials provided
to such members in connection with any action to be taken by the Company Board
or the committees thereof, as applicable, without a meeting.

 

(b)                                 The Company shall use commercially
reasonable efforts to have the Observer covered by the Company’s existing
director and officer indemnity insurance on the same terms and conditions as
such director and officer indemnity insurance provides for the coverage of any
other persons covered thereby.

 

(c)                                  The Company shall indemnify the Observer to
the same extent as a director under Article VII of the Charter, and the
provisions thereof shall to the fullest extent possible apply mutatis mutandis
to the Observer.

 

7

--------------------------------------------------------------------------------


 

(d)                                 The Company shall reimburse the Observer for
all reasonable and documented out-of-pocket expenses incurred in connection with
the Observer’s attendance at meetings of the Company Board and any committees
thereof, including travel, lodging and meal expenses.  All reimbursements
payable by the Company pursuant to this Section 2.3 shall be paid to the
Observer in accordance with the Company’s policies and practices with respect to
director expense reimbursement then in effect.

 

Section 2.4                                    Next Alt Agreement to Vote.

 

(a)                                 Until the Expiration Date, Next Alt shall,
and shall cause each of its Affiliates to, cause the shares of Company Common
Stock beneficially owned by members of the Next Alt Group to (i) be present for
quorum purposes at any meeting of the stockholders of the Company, (ii) vote in
favor of the A4-Next Alt Designee and (iii) not vote in favor of the removal of
the A4-Next Alt Director unless A4 shall have consented to such removal in
writing; provided that if A4 shall request in writing the removal, with or
without cause, of the A4-Next Alt Director, Next Alt shall, and shall cause each
of its Affiliates to, vote all of the shares of Company Common Stock
beneficially owned by members of the Next Alt Group that are entitled to vote in
favor of such removal as promptly as practicable and take promptly all other
actions to effect the foregoing.

 

(b)                                 If requested in writing by A4 to remove the
A4-Next Alt Director, Next Alt shall either (i) promptly cause the Company to
call a special meeting of the stockholders of the Company and Next Alt shall,
and shall cause each of its Affiliates to, vote the shares of Company Common
Stock beneficially owned by members of the Next Alt Group in favor of (A) the
removal of the A4-Next Alt Director and (B) the election of A4-Next Alt Designee
identified in such notice or (ii) promptly deliver a written consent to the
Company removing the A4-Next Alt Director and electing the A4-Next Alt Designee
identified in such notice.

 

(c)                                  Next Alt hereby appoints during the term of
this Agreement A4 (and, upon an assignment of this Agreement by A4, such
permitted assignee of A4) and any designee of A4, and each of them individually,
its proxies and attorneys-in-fact, with full power of substitution and
resubstitution, to vote the shares of Company Common Stock beneficially owned by
Next Alt at any meeting of stockholders of the Company (or acting by written
consent in lieu of a meeting), in accordance with the agreements contained in
this Section 2.4. This proxy and power of attorney is given to secure the
performance by Next Alt of the agreements contained in this Section 2.4. Next
Alt shall take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy.  This proxy and power of
attorney granted by Next Alt shall be irrevocable during the term of this
Agreement, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by Next Alt with respect to the shares of Company Common Stock beneficially
owned by Next Alt. The power of attorney granted by Next Alt herein is a durable
power of attorney and shall survive the dissolution or bankruptcy of Next Alt. 
The proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement.

 

ARTICLE III

 

APPROVAL AND CONSENT RIGHTS

 

Section 3.1                                    Approval and Consent Rights. 
Until the Expiration Date,

 

8

--------------------------------------------------------------------------------


 

notwithstanding anything to the contrary herein or in the Organizational
Documents or in the governing documents of any of the Subsidiaries of the
Company, without the prior written approval of Next Alt, the Company shall not
(either directly or indirectly through an Affiliate or otherwise or through one
or a series of related transactions) take, or permit a Subsidiary of the Company
to take, any of the following actions (each, a “Significant Action”):

 

(a)                                 effect or consummate a Change of Control or
publicly endorse a Change of Control (including by recommending any tender or
exchange offer that would result in a Change of Control) or enter into any
agreement or arrangement to effect or consummate a Change of Control;

 

(b)                                 make any material change in the scope of the
Company’s or its Subsidiaries’ business from the scope of the Company’s or its
Subsidiaries’ business immediately prior to the date of this Agreement;

 

(c)                                  acquire, dispose of or spin off any
securities, assets or liabilities other than acquisitions or dispositions of
assets or liabilities in the ordinary course of business consistent with past
practice;

 

(d)                                 enter into any joint venture,
recapitalization, reorganization or other strategic alliance with any other
Person;

 

(e)                                  issue any Company Securities, except
issuances pursuant to a compensation or similar plan approved by the Company
Board or a duly authorized committee thereof;

 

(f)                                   incur, guarantee, assume, or refinance any
indebtedness for borrowed money having a principal amount greater than $10
million (including debt obligations of any other Person existing at the time
such other Person merged with or into or became a Subsidiary of, or
substantially all of its business and assets were acquired by, the Company or a
Subsidiary of the Company, and debt obligations secured by a lien encumbering
any asset acquired by the Company or any such Subsidiary and including debt
securities) or pledge or grant a security interest in any of the Company’s or
its Subsidiaries’ assets having a value of more than $10 million (other than
debt obligations incurred in the ordinary course of business by the Company and
its Subsidiaries), or enter into any derivative transactions involving a
notional amount greater than $10 million;

 

(g)                                  redeem, repurchase or otherwise acquire
Company Common Stock or any warrants, options, rights or securities convertible
into, exchangeable for or exercisable for, Company Common Stock, or redeem,
repurchase or otherwise acquire or make any payment with respect to any share
appreciation rights or phantom share plans (other than repurchases of Company
Common Stock from employees upon termination of employment pursuant to terms of
duly approved equity grants or pursuant to a cashless exercise of equity grants)
or any re-pricing of duly approved equity awards;

 

(h)                                 amend (or approve or recommend amendment of)
the Company’s or any of the Company’s Subsidiaries’ certificates of
incorporation or bylaws (or other similar organizational documents);

 

9

--------------------------------------------------------------------------------


 

(i)            elect, hire, replace or dismiss, or establish or modify the
remuneration of, the Chief Executive Officer of the Company (or the equivalent
successor position) (such person, the “CEO”), Chief Financial Officer of the
Company (or the equivalent successor position) (such person, the “CFO”), or
Chief Operating Officer of the Company (or the equivalent successor position)
(such person, the “COO”), in each case, as elected or appointed by the Company
Board;

 

(j)            elect, hire, replace or dismiss, or establish or modify the
remuneration of, any officer of the Company that directly reports to the CEO,
CFO or COO;

 

(k)           establish or modify the remuneration of directors on the Company
Board;

 

(l)            decrease or increase the number of directors serving on the
Company Board;

 

(m)          approve (or adopt) any operating and capital budgets of the Company
for each fiscal year commencing with the fiscal year ended December 31, 2018, or
any material amendments thereto or deviations therefrom;

 

(n)           pay, declare or set aside any sums or other property for the
payment of dividends on any Company Common Stock or make any other distributions
in respect of any Company Common Stock or any warrants, options, rights or
securities convertible into, exchangeable for or exercisable for, Company Common
Stock;

 

(o)           other than as required by applicable Law, form, or delegate
authority to, any new committee, or subcommittee thereof, of the Company Board,
or delegate authority to any existing committee or subcommittee thereof not set
forth in the committee’s charter or authorized by the Company Board prior to the
date of this Agreement;

 

(p)           commence any liquidation, dissolution or voluntary bankruptcy,
administration, recapitalization or reorganization in any form of transaction,
make arrangements with creditors, or consent to the entry of an order for relief
in any involuntary case, or take the conversion of an involuntary case to a
voluntary case, or consent to the appointment of or take possession by a
receiver, trustee or other custodian for all or substantially all of its or its
Subsidiaries’ property, or otherwise seek the protection of any applicable
bankruptcy or insolvency law;

 

(q)           amend, modify or supplement (or approve or recommend amendment,
modification or supplement of) the Related Party Transactions Policy; and

 

(r)            enter into any agreement or arrangement to do any of the
foregoing.

 

Section 3.2            Significant Action Notification.  In the event the
Company wishes to take, or to cause a Subsidiary of the Company to take, a
Significant Action, then the Company shall submit a written request (a
“Significant Action Notice”) to Next Alt to approve such Significant Action at
least 15 days (or such shorter period as approved in writing (including by
email) by the Chairman of the board of managers of Next Alt) prior to the date
on which the

 

10

--------------------------------------------------------------------------------


 

Company wishes for such Significant Action to be effected.  A Significant Action
Notice shall set forth in reasonable detail the material terms of the
Significant Action to be undertaken and include any other information reasonably
necessary in order to enable Next Alt to make an informed decision with respect
to such Significant Action.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1            Corporate Power; Fiduciary Duty.

 

(a)           The Company represents on behalf of itself, Next Alt represents on
behalf of itself and A4 represents on behalf of itself, as follows:

 

(i)            each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(ii)           this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

(b)           Notwithstanding any provision of this Agreement, none of the
Company, Next Alt or A4 shall be required to take or omit to take any act that
would violate its fiduciary duties to any minority stockholders of the Company
or any non-wholly-owned Subsidiary of Next Alt, A4 or the Company, as the case
may be (it being understood that directors’ qualifying shares or similar
interests will be disregarded for purposes of determining whether a Subsidiary
is wholly owned).

 

Section 4.2            Related Party Transactions.  All Related Party
Transactions (as defined in the Related Party Transactions Policy) shall be
governed by the Related Party Transactions Policy. Any amendments to or
modifications or terminations of or material waivers, consents or elections
under any Related Party Transactions, shall require the consent of the Audit
Committee of the Company Board, subject to and consistent with the Related Party
Transactions Policy.

 

Section 4.3            Expenses.  Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be borne by the Party
incurring such costs and expenses.

 

Section 4.4            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any applicable principles of conflict of laws that would cause the
Laws of another State to otherwise govern this Agreement.  The Parties agree
that any Action seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party

 

11

--------------------------------------------------------------------------------


 

or any of its Affiliates) shall be heard and determined exclusively in the
Delaware Court of Chancery; provided, however, that if the Delaware Court of
Chancery does not have jurisdiction over such Action, such Action shall be heard
and determined exclusively in the Superior Court of the State of Delaware
(Complex Commercial Division); provided, further, that if subject matter
jurisdiction over the matter that is the subject of the Action is vested
exclusively in the courts of the United States of America, such Action shall be
heard in the United States District Court for the District of Delaware. 
Consistent with the preceding sentence, each of the Parties hereby (i) submits
to the exclusive jurisdiction of such courts for the purpose of any Action
arising out of or relating to this Agreement brought by any Party; (ii) agrees
that service of process will be validly effected by sending notice in accordance
with Section 4.6; (iii) irrevocably waives, and agrees not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above named courts; and (iv) agrees not to move
to transfer any such Action to a court other than any of the above-named courts.

 

Section 4.5            Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION AMONG THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 4.6            Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and, in
the case of delivery in person or by overnight mail, shall be deemed to have
been duly given upon receipt) by delivery in person or overnight mail to the
respective parties or delivery by electronic mail transmission (providing
confirmation of transmission) to the respective Parties.  Any notice sent by
electronic mail transmission shall be deemed to have been given and received at
the time of confirmation of transmission.  Any notice sent by electronic mail
transmission shall be followed reasonably promptly with a copy delivered by
overnight mail.  All notices, requests, claims, demands and other communications
hereunder shall be addressed as follows, or to such other address or email
address for a Party as shall be specified in a notice given in accordance with
this Section 4.6:

 

If to Next Alt, to:

 

Next Alt S.à r.l.

5, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

 

12

--------------------------------------------------------------------------------


 

Attention: Jean-Luc Berrebi
Email:    jean-luc.berrebi@yafit.co

 

If to A4, to:

 

A4 S.A.

5, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

Attention: Jérémie Bonnin

Email:    Jeremie.Bonnin@altice.net

 

If to the Company, to:

 

Altice USA, Inc.

One Court Square West

Long Island City, NY 11101

Attention:  David Connolly

Email:  david.connolly@alticeusa.com

 

Section 4.7            Severability.  If any provision of this Agreement shall
be held to be illegal, invalid or unenforceable under any applicable Law, then
such contravention or invalidity shall not invalidate the entire Agreement. 
Such provision shall be deemed to be modified to the extent necessary to render
it legal, valid and enforceable, and if no such modification shall render it
legal, valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the Parties shall be construed and enforced accordingly.

 

Section 4.8            Entire Agreement.  This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings (both
written and oral), among the Parties with respect to the subject matter hereof
and thereof.

 

Section 4.9            Term and Termination.  The covenants, obligations and
other agreements contained in this Agreement shall continue until such time as
they are fully performed or satisfied in accordance with their terms, or are no
longer required to be performed or satisfied, as agreed in writing by the
Parties; provided that no covenant, obligation or other agreement shall be
considered to be performed or satisfied to the extent of any breach of such
covenant, obligation or other agreement.

 

Section 4.10          Assignment; No Third-Party Beneficiaries.  This Agreement
may not be assigned by operation of law or otherwise without the express written
consent of the Parties, except that Next Alt or A4 may assign their respective
rights and obligations to any member of the PDR Group.  This Agreement is for
the sole benefit of the Parties to this Agreement and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable

 

13

--------------------------------------------------------------------------------


 

right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.  Any purported assignment in breach of this Section 4.10 shall be
null and void.

 

Section 4.11          Amendment; Waiver.  No provision of this Agreement may be
amended or modified except by a written instrument signed by all the Parties to
such agreement.  Each of Next Alt, A4 and the Company may, in its sole
discretion, waive any and all rights granted to it in this Agreement; provided,
that no waiver by any Party of any provision hereof shall be effective unless
explicitly set forth in writing and executed by the Party so waiving.  The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

 

Section 4.12          Specific Performance.  The Parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  Each Party agrees that, in the event of any breach or
threatened breach by any other Party of any obligation contained in this
Agreement, a non-breaching Party shall be entitled to (a) an order of specific
performance to enforce the observance and performance of such obligation and
(b) an injunction restraining such breach or threatened breach.  Each Party
further agrees that the non-breaching Party shall not be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 4.12, and each
Party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

Section 4.13          Interpretations.  When a reference is made in this
Agreement to an Article, Section or Schedule, such reference shall be to an
Article, Section or Schedule to this Agreement unless otherwise indicated.  The
words “include” and “including” when used herein shall be deemed in each case to
be followed by the words “without limitation.”  Any references in this Agreement
to “the date hereof” refers to the date of execution of this Agreement.  The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  References to “this Agreement,” “hereof,” “herein,” and
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement and include any schedules, annexes, exhibits or
other attachments to this Agreement.  The word “or” shall be deemed to mean
“and/or.”  The words “writing,” “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form. All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  When a reference is made to Law, such reference means any
such Law as amended, modified, codified or reenacted, in whole or in part,
including rules and regulations promulgated thereunder.  When reference is made
to a contract (including this Agreement), document, or instrument, such
reference is to such contract, document or instrument as amended or modified in
accordance with the terms thereof and, if applicable, the terms hereof.
References to a Person are also to its permitted successors and assigns.

 

14

--------------------------------------------------------------------------------


 

Section 4.14          Mutual Drafting.  The Parties have participated jointly in
the negotiation and drafting of this Agreement with the assistance of counsel
and other advisors and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement or interim drafts of this Agreement.

 

Section 4.15          Counterparts; Electronic Transmission of Signatures.  This
Agreement may be executed in any number of counterparts and by different Parties
in separate counterparts, and delivered by means of electronic mail transmission
or otherwise, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

 

[The remainder of this page has been intentionally left blank; the next page is
the signature page.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

ALTICE USA, INC.

 

 

 

By:

/s/ David Connolly

 

 

Name David Connolly

 

 

Title: EVP — General Counsel

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

NEXT ALT S.À R.L.

 

 

 

By:

/s/ Armelle Koelf

 

 

Name: Armelle Koelf

 

 

Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

A4 S.A.

 

 

 

By:

/s/ Armelle Koelf

 

 

Name: Armelle Koelf

 

 

Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------